DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/927,748 filed on 07/13/2020.
Claims Status
2.	This office action is based upon claims received on 10/19/2020, which replace all prior submitted versions of the claims.
- Claims 1-20 are canceled.
- Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-31 (Apparatus), drawn to An electrical balance duplexer (EBD), classified in  H03H 7/465.
II. Claims 32-37 (Method), Claims 38-40 (Apparatus), drawn to A method for operating an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, and An electrical balance duplexer (EBD), classified in H04B 1/44.

5.	The inventions are independent or distinct, each from the other because:

Invention I (Claim 21 - Apparatus) is drawn to an apparatus or An electrical balance duplexer (EBD) comprising: 
“a hybrid transformer having a plurality of inductors; 
a first switch disposed between a first inductor of the plurality of inductors and a low noise amplifier (LNA) to selectively couple the low noise amplifier to ground; 
a second switch coupled to a second inductor and a third inductor of the plurality of inductors and a power amplifier (PA) to selectively couple the power amplifier to ground; 
and a third switch disposed between the hybrid transformer and a balancing impedance to selectively couple the balancing impedance to the hybrid transformer”,
In distinct contrast and alternately,
Invention II (Claim 38 - Apparatus) is drawn to an apparatus or An electrical balance duplexer (EBD) to: 
“receive reception signals and transmit transmission signals, in duplex on an antenna of the electrical balance duplexer; amplify the reception signals from the antenna using a low noise amplifier; 
amplify the transmission signals to the antenna using a power amplifier; 
isolate the reception signals from the transmission signals in a frequency division duplexing (FDD) mode; 
communicatively decouple the low noise from the electrical balance duplexer in a time division duplexing (TDD) mode when transmitting the transmission signals; 
and communicatively decouple the power amplifier from the electrical balance duplexer in the TDD mode when receiving the reception signals”.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

B.	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus, and/or the apparatus as claimed can be used to practice another materially different process.  In particular, Invention I does not recite claim features and processes of invention II as referenced below, and vice versa, such as:
Invention I (Claim 21 - Apparatus) is drawn to an apparatus or An electrical balance duplexer (EBD) comprising: 
“a hybrid transformer having a plurality of inductors; 
a first switch disposed between a first inductor of the plurality of inductors and a low noise amplifier (LNA) to selectively couple the low noise amplifier to ground; a second switch coupled to a second inductor and a third inductor of the plurality of inductors and a power amplifier (PA) to selectively couple the power amplifier to ground; 
and a third switch disposed between the hybrid transformer and a balancing impedance to selectively couple the balancing impedance to the hybrid transformer”,
In distinct contrast and alternately,
Invention II (Claim 32 – Method) is drawn to A method for operating an electronic device 
comprising a transceiver using a reconfigurable electrical balance duplexer, 
the method comprising: receiving communication signals, as received communication signals, and transmitting communication signals, as transmitted communication signals, in duplex on an antenna of the reconfigurable electrical balance duplexer; 
amplifying the received communication signals from the antenna by a low noise amplifier; amplifying the transmitted communication signals to the antenna by a power amplifier;  
receiving an indication to operate in the FDD mode; 
in response to the indication to operate in the FDD mode, isolating the received communication signals from the transmitted transmission signals in the FDD mode; 
receiving an indication to operate in the TDD mode; 
in response to receiving the indication to operate in the TDD mode: communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the TDD mode when transmitting the communication signals; 
and communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the TDD mode when receiving the communication signals”.  .

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

7.	A telephone call was made to Lance Wimmer (Reg 71156) on Jan 19, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414